PER CURIAM.
We deny the petition of Arnold and Anna Eichhorst which seeks issuance of a writ of common law certiorari. In common law certiorari, this court’s scope of review is limited to whether the lower court:
(a) exceeded its jurisdiction, or
(b) proceeded in contravention to the essential requirements of law, and
(c) in committing such error may cause material injury throughout subsequent proceedings for which the remedy of appeal would be inadequate.
Gulf Cities Gas Corp. v. Cihak, 201 So.2d 250 (Fla. 2d DCA 1967).
In denying the petition before us, we cannot say that any error the trial court may have committed will cause any material injury in subsequent proceedings which cannot be redressed by a direct appeal by the Eichhorsts from a final judgment of all interrelated claims. Our court has stated repeatedly that the time and cost involved to allow the parties to complete a possible unnecessary trial on the merits does not *915produce irreparable harm necessary to invoke the remedy of common law certiorari. Whiteside v. Johnson, 351 So.2d 759 (Fla. 2d DCA 1977); Wright v. Sterling Drugs, Inc., 287 So.2d 376 (Fla. 2d DCA 1973), cert. denied, 296 So.2d 51 (Fla.1974).
Petition denied.
LEHAN, A.C.J., and PARKER and PATTERSON, JJ., concur.